Per Curiam.

Appeal from a decision of the Unemployment Insurance Appeal Board (1) holding claimant ineligible for benefits on the ground that he was not totally unemployed, (2) charging him with an overpayment which was ruled recoverable, and (3) imposing a forfeiture of 116 effective days in reduction of future benefit lights upon finding that he willfully made false statements to obtain benefits. The board’s findings were predicated largely upon proof of certain sales contracts prepared by claimant himself, showing sales on commission during the period for which he certified total unemployment. Certainly the board was entitled to credit this evidence and to deny credence, as it expressly did, to claimant’s statement that he predated all the contracts. Decision affirmed, without costs. Gibson, P. J., Herlihy, Reynolds, Aulisi and Staley, Jr., JJ., concur.